DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–3, 6–9, 12 and 22–26 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2004/0202333 (published 14 October 2004) (“Csermak”) and US Patent Application Publication 2021/0235210 (filed 29 January 2020) (“Kröni”).
Claims 4, 5, 10 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Csermak; Kröni and US Patent Application Publication 2020/0389740 (filed 10 June 2019) (“Sabin”).
Claims 13–21 and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Csermak; Kröni and US Patent Application Publication 2016/0373869 (published 22 December 2016) (“Gran”).
Claim 1 is drawn to “an electronic device.” The following table illustrates the correspondence between the claimed device and the Csermak reference.
Claim 1
The Csermak Reference
“1. An electronic device comprising:
The Csermak reference describes a hearing instrument, or device such as a hearing aid. Csermak at ¶ 13, FIG.1. Csermak’s hearing instrument is configured to provide self-diagnostics through a detection circuit 14 corresponding to the claimed electronic device. Id.
“an input configured to obtain information regarding a usage of a hearing device;
The self-diagnostics function is implemented by a detection circuit 14. Id. The circuit includes an input that receives information from a variety of user controls. Id. at ¶¶ 13–15, 23–25, FIGs.1, 4A. For example, the circuit inputs and logs user volume control and hearing instrument modes. Id.
“a processing unit configured to detect a clogging of a filter of the hearing device based at least in part on the information regarding the usage of the hearing device; and
Circuit 14 further includes a processing unit that detects errors in the hearing instrument’s operation based on the logged data. Id. Circuit 14 detects errors when the logged data indicates a variance beyond normal settings. Id. Csermak explains in the background section that the logged data and detected errors are related to low battery charge or a clogged outlet port. Id. at ¶ 3.
N.b., Csermak does not describe the use of an earwax/cerumen filter in the outlet port.
“an output configured to provide a signal indicating the clogging of the filter.”
Csermak describes outputting a notice through an error indicator 13 when the logged data exhibits an erroneous variance from normal settings. Id. at ¶¶ 13, 14, 15, 17, FIG.1. The indication may be audible or visible. Id.

Table 1
The table above shows that the Csermak reference describes a hearing instrument that is very similar to the claimed device. The two devices differ only in that Csermak does not describe including the claimed earwax/cerumen filter in its speaker outlet port. Because of this, Csermak does not anticipate detecting a clogging of a filter. Rather, Csermak detects the clogging of a speaker outlet port.
The differences between Csermak’s hearing instrument and the claimed device are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. Both devices input, log and analyze information concerning the usage of a device to detect usage patterns linked to faulty operation. Both devices, for example, track user volume control data to detect clogs. The only difference is that the claimed device detects a clog in an outlet port having an earwax/filter, while Csermak does not indicate if a filter is present or not. The Kröni reference, however, would have taught one of ordinary skill in the art the benefits of including an earwax filter in the speaker outlet port of a hearing instrument. Kroni at Abs., ¶¶ 2–5, 35–38, FIGs.7–15. Kröni further teaches that earwax filters, or guards, are configured to be replaced when clogged. Id. One of ordinary skill in the art would have reasonably recognized from this that Csermak’s detection circuitry and Kröni’s filters would be mutually beneficial. Kröni’s filters would protect Csermak’s hearing instrument from earwax while Csermak’s circuitry would detect when it is necessary to replace the filters. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have modified Csermak’s hearing instrument to include replaceable earwax filters in the speaker outlet port that is monitored by detection circuit 14 for clogs. For the foregoing reasons, the combination of the Csermak and the Kröni references makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the information regarding the usage of the hearing device comprises an amount of volume increase, a number of volume adjustments, a time period in which the amount of volume increase or the number of volume adjustments occurred, or a combination of two or more of the foregoing.”
Similarly, Csermak describes tracking volume adjustments and detecting variance outside a range. Csermak at ¶¶ 24, 25. For the foregoing reasons, the combination of the Csermak and the Kröni references makes obvious all limitations of the claim.
Claim 3 depends on claim 1 and further requires the following:
“wherein the information regarding the usage of the hearing device comprises a number of changes in hearing program in the hearing device, a frequency of the changes in the hearing program, a time period in which the changes in the hearing program occurred, or a combination of two or more of the foregoing.”
Similarly, Csermak describes tracking adjustments to program parameters (e.g., volume or mode) and detecting adjustment variations outside a range. Csermak at ¶¶ 24, 25. This would have reasonably suggested tracking any user adjustments indicating a problem, such as adjusting the volume too much or too frequently, or changing a program too frequently or beyond set limits. For the foregoing reasons, the combination of the Csermak and the Kröni references makes obvious all limitations of the claim.
Claim 4 depends on claim 1 and further requires the following:
“wherein the information regarding the usage of the hearing device comprises a number of re-boots of the hearing device, a frequency of the re-boots of the hearing device, a time period in which the re-boots occurred, or a combination of two or more of the foregoing.”
The obviousness rejection of claim 1 shows the obviousness of implementing Csermak’s self-diagnostics feature into a hearing aid to log usage and identify errors/degradation in performance. The Sabin reference performs a similar function and further suggests tracking various types of user adjustment patterns, such as switching between modes, for example, turning the device on and then off, time in mode, etc. Sabin at ¶¶ 70–72. These teachings reasonably suggest tracking all types of usage, including the claimed reboots (i.e., pattern of operating in an ‘on’ mode and ‘off mode’), in order to determine if a user is trying to troubleshoot a problem in the device. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have expanded Csermak’s self-diagnostics function to include Sabin’s adjustment tracker to track all readily conceivable types of user adjustments related to use, including reboots, as another metric of performance degradation. For the foregoing reasons, the combination of the Csermak, the Kröni and the Sabin references makes obvious all limitations of the claim.
Claim 5 depends on claim 1 and further requires the following:
“wherein the information regarding the usage of the hearing device comprises a duration of a usage of the hearing device per day, a change in the duration of the usage, or a combination of both.”
The obviousness rejection of claim 1 shows the obviousness of implementing Csermak’s self-diagnostics feature into a hearing aid to log usage and identify errors/degradation in performance. The Sabin reference performs a similar function and further suggests tracking the duration of usage in order to detect performance degradation associated with a user not wearing a hearing aid. Sabin at ¶ 89. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have expanded Csermak’s self-diagnostics function to include Sabin’s duration tracker as another metric of performance degradation. For the foregoing reasons, the combination of the Csermak, the Kröni and the Sabin references makes obvious all limitations of the claim.
Claim 6 depends on claim 1 and further requires the following:
“wherein the information regarding the usage of the hearing device comprises date of last filter replacement, fitting date, logged user activity when using the hearing device, or a combination of two or more of the foregoing.”
Csermak describes tracking and logging user volume adjustments and programming changes during use of Csermak’s hearing instrument. Csermak at ¶¶ 23–25. For the foregoing reasons, the combination of the Csermak and the Kröni references makes obvious all limitations of the claim.
Claim 7 depends on claim 1 and further requires the following:
“wherein the processing unit is configured to detect the clogging of the filter of the hearing device based at least in part on a satisfaction of a criterion that a change in volume exceeds a threshold within a certain period.”
Csermak describes tracking volume over time to determine a normal volume range. Csermak at ¶ 24. Changes outside that range are flagged as indicative as errors. Id. at ¶ 25. This suggests setting the range by averaging volume control setting samples with a predetermined time constant. Large changes will then inherently deviate from the average (e.g., moving or fixed average) within the analysis period. For the foregoing reasons, the combination of the Csermak and the Kröni references makes obvious all limitations of the claim.
Claim 8 depends on claim 7 and further requires the following:
“wherein the threshold comprises 3 db or higher, and/or wherein the certain period is less than 3 weeks.”
Csermak does not describe a variance-to-average threshold or a time constant for averaging volume settings. See Csermak at ¶¶ 23–25. One of ordinary skill in the art would have simply set appropriate values through routine experimentation in order to accurately detect clogs through volume control manipulations. For the foregoing reasons, the combination of the Csermak and the Kröni references makes obvious all limitations of the claim.
Claim 9 depends on claim 1 and further requires the following:
“wherein the processing unit is configured to detect the clogging of the filter of the hearing device by: determining whether a change in volume within a period exceeds a volume change threshold; determining whether a number of re-boots within the period exceeds a re-boot threshold; determining whether a number of program changes within the period exceeds a program change threshold; or any combination of two or more of the foregoing.”
Similarly, Csermak describes tracking volume adjustments and detecting variance outside a range. Csermak at ¶¶ 24, 25. For the foregoing reasons, the combination of the Csermak and the Kröni references makes obvious all limitations of the claim.
Claim 10 depends on claim 1 and further requires the following:
“wherein the processing unit is configured to detect the clogging of the filter using a neural network model.”
Claim 11 depends on claim 1 and further requires the following:
“wherein the processing unit is configured to perform machine learning.”
Csermak describes detection circuitry 14 that inputs, logs and analyzes usage patterns to detect errors in a hearing instrument’s performance. Csermak at ¶¶ 23–25. While Csermak describes the limited use of learning through statistical averaging, Csermak does not use a neural network or machine learning. Id. Sabin provides a related disclosure that also seeks to track hearing aid usage patterns and to detect problems in performance. Sabin at ¶¶ 2, 4, 13, 69. Sabin further suggests the use of machine learning in an artificial neural network to train a detection circuit, implemented as a recommendation engine, to detect problems and provide recommendations tailored to fix them. Id. at ¶¶ 52, 67, 89, 94, 105, FIG.6. Accordingly, it would have been obvious for one of ordinary skill in the art to improve on Csermak’s detection circuitry 14 by implementing machine learning and artificial neural networks to detect problematic usage patterns and to provide meaningful recommendations for improving problems. For the foregoing reasons, the combination of the Csermak, the Kröni and the Sabin references makes obvious all limitations of the claims.
Claim 12 depends on claim 1 and further requires the following:
“wherein the filter comprises a microphone filter or a receiver filter.”
The obviousness rejection of claim 1 shows the obviousness of adding a receiver filter to Csermak’s hearing instrument to prevent wax from clogging a speaker outlet port. For the foregoing reasons, the combination of the Csermak and the Kröni references makes obvious all limitations of the claim.
Claim 13 depends on claim 1 and further requires the following:
“wherein the electronic device comprises a server.”
Claim 14 depends on claim 13 and further requires the following:
“wherein the server is configured to communicate with the hearing device, to communicate with an accessory device associated with the hearing device, or to communicate with both; and
“wherein the server is configured to provide the signal indicating the clogging of the filter for reception by the hearing device and/or by the accessory device.”
Claim 15 depends on claim 13 and further requires the following:
“wherein the server is configured to communicate with a hearing professional device, and wherein the server is configured to provide the signal indicating the clogging of the filter for reception by the hearing professional device.”
Claim 16 depends on claim 13 and further requires the following:
“wherein the server is configured to obtain the information regarding the usage of the hearing device from the hearing device, from a hearing professional device, from an accessory device associated with the hearing device, or from a combination of two or more of the foregoing.”
Claim 17 depends on claim 13 and further requires the following:
“a hearing system comprising the electronic device of claim 13, and an accessory device associated with the hearing device, wherein the accessory device is configured to obtain information regarding the usage of the hearing device from the hearing device, and to provide the information regarding the usage of the hearing device to the server.”
Claim 18 depends on claim 1 and further requires the following:
“wherein the electronic device comprises an accessory device configured to communicate with the hearing device.”
Claim 19 depends on claim 18 and further requires the following:
“wherein the accessory device is configured to communicate with a hearing professional device, and wherein the accessory device is configured to provide the signal indicating the clogging of the filter for reception by the hearing professional device.”
Claim 20 depends on claim 18 and further requires the following:
“wherein the accessory device is configured to provide the signal indicating the clogging of the filter for reception by the hearing device and/or by a server.”
Claim 21 depends on claim 18 and further requires the following:
“wherein the accessory device is configured to obtain the information regarding the usage of the hearing device from the hearing device, from a hearing professional device, from a server, or from a combination of two or more of the foregoing.”
Claims 13–21 recite limitations concerning a distributed processing model, where various combinations of a hearing aid, accessory device (i.e., smartphone) and a server share data and processing tasks, including communicating signals indicating the clogging of a filter and information regarding the usage of the hearing device. The claims also require communicating with a hearing professional device.
The obviousness rejection of claim 1 shows that the combination of Csermak and Kröni suggest a detection circuit 14 that logs hearing instrument usage information and generates a signal indicating the clogging of a filter. Csermak further describes downloading logged errors to an audiologist’s device.
Csermak does not contemplate the claimed distributed processing model since Csermak describes detection circuitry 14 as part of a hearing instrument. Csermak at ¶¶ 13–15, FIG.1. However, the claimed distributed processing model was a known technique in the field of hearing aids. The Gran reference, for example, describes interconnecting a hearing aid, a smartphone and a remote server to provide enhanced levels of processing power. Gran at ¶¶ 25, 68–71, 148, 149, 155, FIG.1. Information generated in the hearing aid is logged and shared with the smartphone, which in turn shares information with the server. Id. Signals, controls, commands, etc. produced by the server are then transmitted to the smartphone and hearing aid. Id. at ¶¶ 53, 183. Accordingly, it would have been obvious to modify Csermak’s hearing instrument so that it would communicate information with a smartphone accessory and a remote server and so that it would receive commands from the server or smartphone. For the foregoing reasons, the combination of the Csermak, the Kroni and the Gran references makes obvious all limitations of the claims.
Claim 22 depends on claim 1 and further requires the following:
“wherein the electronic device comprises the hearing device.”
Csermak describes including detection circuitry 14 in a hearing instrument 10. Csermak at ¶¶ 13–15, FIG.1. For the foregoing reasons, the combination of the Csermak and the Kröni references makes obvious all limitations of the claim.
Claim 23 depends on claim 22 and further requires the following:
“wherein the hearing device comprises: a microphone configured to generate a microphone signal; a hearing loss compensation unit configured to generate an output based on the microphone signal; and a receiver configured to generate sound based on the output.”
Csermak’s hearing instrument includes microphones 18, 20, 1024, 1026, a hearing loss compensation unit formed by sound processor 1038 and a receiver formed by speaker 1020. Csermak at ¶¶ 26, 27, 32, 33, FIGs.5A, 5B. For the foregoing reasons, the combination of the Csermak and the Kröni references makes obvious all limitations of the claim.
Claim 24 depends on claim 22 and further requires the following:
“wherein the input of the hearing device is configured to obtain the information regarding the usage of the hearing device by receiving a control signal caused by an operation of a control at the hearing device.”
Similarly, Csermak describes a potentiometer used by a user to set the hearing instrument’s volume. Csermak at ¶ 47, FIG.5A. Csermak further describes tracking volume adjustments and detecting variance outside a range. Id. at ¶¶ 23, 24, 25, FIGs.4A, 4B. For the foregoing reasons, the combination of the Csermak and the Kröni references makes obvious all limitations of the claim.
Claim 25 depends on claim 22 and further requires the following:
“wherein the input of the hearing device is configured to obtain the information regarding the usage of the hearing device from an accessory device, from a hearing professional device, from a server, or from a combination of two or more of the foregoing.”
Csermak likewise describes receiving a maximum VC level, or expected volume setting (i.e., information regarding expected usage of a hearing device) from an audiologist. Csermak at ¶ 23. For the foregoing reasons, the combination of the Csermak and the Kröni references makes obvious all limitations of the claim.
Claim 26 is drawn to “an electronic device.” The following table illustrates the correspondence between the claimed device and the combination of the Csermak, the Kröni and the Gran references posited in the obviousness rejection of claim 13, incorporated herein.
Claim 26
The Prior Art
“26. An electronic device comprising:
The Gran reference suggests implementing Csermak’s hearing instrument as a system that includes the hearing instrument, a hand-held device (e.g., a smartphone) and a remote server. See Gran at ¶¶ 25, 68–71, 148, 149, 155, FIG.1.
“a user interface configured to receive a user input associated with a usage of a hearing device;
Gran suggests coupling Csermak’s hearing instrument to a hand-held device, like a smartphone. See id. The device would provide a user interface. See id. at ¶¶ 94–96, 171, 185. A user may use the user interface to make in-situ hearing aid adjustments to customize parameters as desired. Id. For example, a user may adjust volume settings as suggested by Csermak. Id.; Csermak at ¶¶ 23–25, FIG.4.
“a screen configured to display device information regarding the hearing device;
One of ordinary skill in the art would have understood that Gran’s smartphone embodiment of a user interface would include a screen for displaying device information to assist the user in adjusting parameters. See Gran at ¶ 171, FIG.4.
“a processing unit configured to process the user input to generate usage information regarding the usage of the hearing device; and
As explained in the obviousness rejection of claim 13, Gran suggests using a smartphone or server to input, log and analyze data. See Gran at ¶¶ 25, 68–71, 148, 149, 155, FIG.1. This suggests transmitting usage information from Csermak’s hearing instrument to a smartphone and/or server to log and analyze the information to detect problems, such as clogs, apparent from abnormal volume control deviations.
“a communication unit configured to provide the usage information regarding the usage of the hearing device to a server;
As explained in the obviousness rejection of claim 13, it would have been obvious to communicate usage information from a hearing aid, or smartphone to a server for input, logging and analysis. See id.
“wherein the communication unit is also configured to receive a signal indicating a clogging of a filter of the hearing device, the signal being based on the usage information regarding the usage of the hearing device.”
As explained in the obviousness rejection of claim 13, it would have been obvious to use a smartphone as an intermediary between a hearing aid and a server. See id. Applied to Csermak, the server would analyze usage information to detect problems, such as a clog. See Csermak at ¶¶ 3, 23–25. The server would then transmit a signal indicating a clog to the smartphone, which would either reproduce the signal through its user interface or transmit the signal to the hearing aid. See Csermak at ¶ 25; Gran at ¶¶ 183.

Table 2
For the foregoing reasons, the combination of the Csermak, the Kroni and the Gran references makes obvious all limitations of the claims.
Summary
Claims 1–26 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

/Walter F Briney III/Primary ExaminerArt Unit 2651

10/22/2022